Citation Nr: 1019495	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-07 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1981 to 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The  issue of entitlement to service connection for right 
knee disability secondary to residuals of left knee fracture, 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Residuals of a fractured left patella are manifested by 
subjective complaints of instability, and locking, with 
radiographic studies revealing mild degenerative joint 
disease and chondromalacia, objective findings of pain with 
motion, and flexion from at least zero to 125 degrees, with 
pain at 125 degrees flexion; objective findings of 
instability or subluxation are not shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for DJD of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.59,4.71a, Diagnostic Codes 5003, 5256, 5257, 
5260, 5261, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his increased rating claim in 
February 2008.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in March 2008.  
The letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a statement of the 
case (SOC) was issued in September 2008.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in a July 2008.  The 
notice requirements pertinent to the issues on appeal have 
been met and all identified and authorized records relevant 
to these matters have been requested or obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and VA treatment records 
were obtained and associated with his claims file.  He was 
also afforded a VA medical examinations in March 2008 to 
assess the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).


500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)


 
38 C.F.R. § 4.71, Plate II (2009)


The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2009).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

VA General Counsel has held that a veteran who has arthritis 
(resulting in limited or painful motion) and instability of a 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, cautioning that any such separate rating must be based 
on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).  

Factual Background and Analysis

As noted above, the Veteran filed a claim for an increased 
rating for his residuals of a fracture of the left patella in 
February 2008; he included a statement that the aches and 
pains were worsening and that medication no longer helped to 
relieve his pain.

VA records show that in January 2007, the Veteran complained 
of bilateral knee pain, with worse pain in the left knee, and 
aggravation occurring from physical activity.  He also stated 
that Ibuprofen was no longer helping to ease the pain, and he 
was prescribed Tramadol.  Examination of the left knee noted 
tenderness medially with no effusion or crepitance.  The left 
knee was also noted to be stable.  Similar findings were 
noted in July 2007 and August 2008.

A December 2007 MRI revealed scarring of the anterior 
cruciate ligament, and myxoid degenerative changes involving 
the posterior horn of the medial meniscus.  The diagnoses 
were noted to be "a minor abnormality."

In March 2008, the Veteran was afforded a VA joints 
examination.  The Veteran complained of increased pain with 
activity since his last prior VA examination in July 2006.  
The examiner noted that the December 2007 MRI showed 
chondromalacia involving the patella facets.  The Veteran had 
no history of surgery on his left knee.  He complained of 
intermittent daily left anterior knee pain brought on by 
weight-bearing activities.  He stated that the knee would 
occasionally lock, but did not swell.  He denied additional 
weakness or restricted range of motion of the knee with 
flare-ups.  He worked as a mail carrier, and described flare-
ups that would cause him to stop the "offending activity" 
and take a break and analgesics, with ease of symptoms after 
ten minutes.  His functional restrictions included limitation 
on the time he could stand and duration of the time he could 
walk.  He did not use a can or brace and he denied any 
incapacitating episodes in the past twelve months.  

On physical examination the Veteran had a normal gait, and 
his left knee appeared normal (without redness, swelling, 
heat, tenderness or deformity).  The left knee ligaments were 
tight with stress testing in all directions; without evidence 
of ligament laxity, in all directions.  The joint line was 
nontender bilaterally.  Range of motion of the left knee was 
from zero to 125 degrees, with pain at end degrees (zero and 
125).  The patella was of normal appearance, and with normal 
track.  There was no appreciable laxity, crepitus or other 
abnormalities.  Grind testing on the left knee was also 
negative.  He had no additional weakness, fatigability, 
discoordination, additional restricted range of motion, or 
functional impairment following repetitive stress testing 
against resistance (three times).  The examiner's diagnostic 
impression was left patella fracture with chondromalacia, and 
x-ray evidence of degenerative joint disease.  The x-rays 
taken in conjunction with the examination showed no evidence 
of acute fracture or dislocation, bipartite patella, and mild 
degenerative changes at the patellofemoral joint space.

VA treatment record from March 2009 again noted that pain in 
the left knee with medial tenderness, but no effusion, 
crepitance or instability.  In March 2010, the Veteran sought 
treatment for bilateral knee pain, progressive in nature and 
uncontrolled by medication.  He noted the pain was worse with 
prolonged sitting, standing, or climbing stairs.  He 
described stiffness, tightening, and locking of his knee that 
has resulted in tripping and falling.  Examination of the 
left revealed pain with movement, crepitance, decreased 
flexion, and pain with palpation of the patella.  The range 
of motion was not provided in numbers.  There was no laxity 
in the left knee.

The Veteran testified before the undersigned Veteran's Law 
Judge, in February 2010 that his left knee pain had increased 
in severity.  He stated that the pain made it difficult for 
him to sleep at night, work, and play with his grandchildren.  
Additionally, he testified that the knee would lock at an 
angle and give out occasionally, causing the Veteran to fall.  
He indicated he had not been prescribed a brace for his knee.  
Working as a mail carrier he described walking ten miles a 
day, often up and down hills, which would exacerbate his knee 
pain.

The Board finds that the evidence does not indicate that an 
increased rating for residuals of a fracture of the left 
patella is currently warranted.  The Veteran has been 
diagnosed with chondromalacia and mild DJD of the left knee.  
He is currently rated 10 percent disabling under Diagnostic 
Codes 5003-5260 for limitation of flexion of the leg.  

Under Diagnostic Code 5003 degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Diagnostic 
Code, a 10 percent rating is for assignment for each major 
joint affected.  The March 2008 VA examination showed that 
the Veteran had extension of his left knee to 125 degrees, 
including with repetition, though pain was noted at the end 
range of motions of zero and 125.  The claims file contains 
x-ray evidence of arthritis.  

The Veteran did not meet the criteria for a compensable 
rating based on his limitation of motion for either extension 
or flexion; however, under DC 5003 he meets the requirements 
for a 10 percent rating.  A 20 percent rating, under DC 5260, 
could be assigned if flexion were limited to 30 degrees, 
which is not present in this case.  Under DC 5261 a 20 
percent rating is not provided unless there is extension 
limited to 15 degrees.  The Veteran had full extension of his 
left knee, including on repetition.  Thus, a higher rating is 
likewise precluded under this code provision.  

Regarding instability, though the Veteran has reported 
instability, objective medical evidence does not note 
instability.  Both VA treatment records (including the latest 
March 2010 record) and the March 2008 VA examination report 
noted the left knee was stable, and the March 2008 VA 
examiner noted that the Veteran's ligaments were tight 
without laxity in any direction.  The Veteran was not wearing 
a knee brace during the examination, and he testified that he 
did had never been provided a knee brace nor worn a knee 
brace.  As the VA examiner and VA physicians have not 
indicated the Veteran has instability or laxity, the Board 
finds that his subjective complaints of giving way does not 
warrant an additional rating under Diagnostic Code 5257.  In 
the absence of objective findings of instability or 
subluxation, an additional evaluation under the Diagnostic 
Code 5257 is not warranted.

Additionally, there is no medical evidence of ankylosis in 
either knee and no evidence of impairment of the tibia or 
fibula.  For these reasons, the Board also finds that a 
disability rating in excess of 10 percent is not warranted on 
the basis of functional loss due to pain, or on the basis of 
weakened movement, excess fatigability, or pain on movement.  
See 38 C.F.R.§§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995).  Since the 10 percent rating 
has been assigned based on the Veteran's complaints of pain, 
and his limitation of motion is not compensable, a higher 
rating is not appropriate under these provisions.  As such, a 
disability rating higher 10 percent is not warranted for the 
left knee under 38 C.F.R. §§ 4.40, 4.45.

The Board has considered staged ratings, Hart v. Mansfield, 
21 Vet. App. 505 (2007), but concludes that they are not 
warranted.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards, such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the disability level and symptomatology 
and provide for additional or more severe symptoms than 
currently shown by the evidence.  The evidence of record 
shows that the Veteran is able to walk ten miles a day, and 
he does not require a knee brace.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to an increased rating for residuals of a left 
knee fracture, currently evaluated as 10 percent disabling, 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


